 
 
I 
108th CONGRESS
2d Session
H. R. 4120 
IN THE HOUSE OF REPRESENTATIVES 
 
April 1, 2004 
Mr. Rangel (for himself, Mr. Levin, Mr. Matsui, and Mr. Michaud) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Trade Act of 1974 regarding identifying trade expansion priorities. 
 
 
1.Identification of trade expansion prioritiesSection 310 of the Trade Act of 1974 is amended to read as follows: 
 
310.Identification of trade expansion priorities 
(a)Identification 
(1)Identification and reportWithin 30 days after the submission in each of calendar years 2005 through 2009 of the report required by section 181(b), the Trade Representative shall— 
(A)review United States trade expansion priorities; 
(B)identify priority foreign country practices, the elimination of which is likely to have the most significant potential to increase United States exports, either directly or through the establishment of a beneficial precedent; and 
(C)submit to the Committee on Finance of the Senate and the Committee on Ways and Means of the House of Representatives and publish in the Federal Register a report on the priority foreign country practices identified. 
(2)FactorsIn identifying priority foreign country practices under paragraph (1), the Trade Representative shall take into account all relevant factors, including— 
(A)the major barriers and trade distorting practices described in the National Trade Estimate Report required under section 181(b); 
(B)the trade agreements to which a foreign country is a party and its compliance with those agreements; 
(C)the medium- and long-term implications of foreign government procurement plans; and 
(D)the international competitive position and export potential of United States products and services. 
(3)Contents of reportThe Trade Representative may include in the report, if appropriate— 
(A)a description of foreign country practices that may in the future warrant identification as priority foreign country practices; and 
(B)a statement about other foreign country practices that were not identified because they are already being addressed by provisions of United States trade law, by existing bilateral trade agreements, or as part of trade negotiations with other countries and progress is being made toward the elimination of such practices. 
(b)Initiation of consultationsBy no later than the date that is 21 days after the date on which a report is submitted to the appropriate congressional committees under subsection (a)(1), the Trade Representative shall seek consultations with each foreign country identified in the report as engaging in priority foreign country practices for the purpose of reaching a satisfactory resolution of such priority practices. 
(c)Initiation of investigationIf a satisfactory resolution of priority foreign country practices has not been reached under subsection (b) within 90 days after the date on which a report is submitted to the appropriate congressional committees under subsection (a)(1), the Trade Representative shall initiate under section 302(b)(1) an investigation under this chapter with respect to such priority foreign country practices. 
(d)Agreements for the elimination of barriersIn the consultations with a foreign country that the Trade Representative is required to request under section 303(a) with respect to an investigation initiated by reason of subsection (c), the Trade Representative shall seek to negotiate an agreement that provides for the elimination of the practices that are the subject of the investigation as quickly as possible or, if elimination of the practices is not feasible, an agreement that provides for compensatory trade benefits. 
(e)ReportsThe Trade Representative shall include in the semiannual report required by section 309 a report on the status of any investigations initiated pursuant to subsection (c) and, where appropriate, the extent to which such investigations have led to increased opportunities for the export of products and services of the United States..  
 
